          Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JANE DOE,                                 :
                  Plaintiff,              :
                                          :
                  v.                      :                             Civil No. 5:20-cv-00377-JMG
                                          :
MORAVIAN COLLEGE, et al.,                 :
                  Defendants.             :
__________________________________________

                                        MEMORANDUM OPINION

GALLAGHER, J.                                                                                      March 5, 2021

         Plaintiff Jane Doe, a college freshman, contends that she was sexually assaulted on her

college campus by fellow students and their guest. She brings this action against her alleged

attackers, for the assault, and against the college, for not protecting her. See ECF No. 4

(Amended Complaint). Before me is a motion to dismiss brought by defendant college who

argues that the allegations are insufficient to support claims of Title IX violations, intentional

infliction of emotional distress, and negligence. See ECF No. 8. For the reasons that follow, the

defendant’s motion is granted in part and denied in part.

    I.       FACTUAL ALLEGATIONS 1

         Plaintiff Jane Doe began the night of August 24, 2017, celebrating the conclusion of the

Moravian College cheerleading team’s preseason. ECF No. 4 ¶ 12. The team, including Doe, ate

dinner at a nearby restaurant and then went to the “cheerleading house” on campus. Id. ¶ 19. At

the cheerleading house, Doe drank some alcoholic beverages. Id. ¶ 20. Around 11:40 p.m., Doe

and some of the other cheerleaders left the cheerleading house to attend a party at the “football


1
 The following summary is based on the factual allegations contained in the amended complaint. For purposes of
deciding this motion, the allegations are presumed to be true and are considered in the light most favorable to the
plaintiff.
         Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 2 of 11




house.” Id. ¶ 21. When she arrived at the football house, Doe was feeling dizzy and sick. Id. ¶

23. She was provided with a sealed bottle of water that she drank and had refilled five or six

times. Id. To her knowledge, she did not drink any alcohol at this party. Id. ¶ 22. Two of the

individual defendants—one a student at Moravian College and the other a guest—approached

Doe and offered to walk her back to her dorm room. Id. ¶¶ 9, 11, 24.

       During the walk back to her dorm, Doe indicated that she needed to use a bathroom. Id. ¶

25. The two individual defendants offered one of their dorm rooms, and Doe agreed. Id. She

believes that the two individual defendants then communicated with the third individual

defendant to inform him that Doe was going to the dorm room. Id. ¶ 26. They also “suggested,

inferred, or alluded to their intent to have ‘three some’” with Doe and invited him to participate.

Id.

       Once in the dorm room, all three individual defendants raped Doe and videotaped the

assault. Id. ¶¶ 27–31, 33. While she does not remember “the full encounter,” Doe does remember

moments from it, including the moving defendant “pulling her hair, hitting her and using

excessive force.” Id. ¶ 29. Doe never consented to the sexual assault, and she believes that she

lacked the capacity to consent, either due to intoxication or “unknown ingestion of drugs.” Id. ¶

31.

        Immediately following the assault, Doe remembers going to a nearby bathroom to cry

and wanting to leave. Id. ¶ 32. When she exited the bathroom, one of the individual defendants

was waiting for her in the hallway to tell her that he was going to walk her back to her dorm. Id.

During the walk back to her room, Doe believes that she had a conversation with him about

whether there was any video recording of the assault. Id. ¶ 36. She was assured that there was no

such recording. Id. However, Doe believes that the individual defendants did in fact record




                                                 2
          Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 3 of 11




portions of the rape. Id. ¶ 33. They then electronically sent these videos to other students at

Moravian College, without Doe’s permission, and texted with these other students that night and

into the next day about the assault. Id. ¶ 34, 37, 39.

         The next morning Doe woke up and started to remember portions of the assault from the

night before. Id. ¶ 41. She then reported the rape to her Resident Advisor and campus security.

Id. ¶ 42. Subsequently, both the Bethlehem Police Department and Moravian College began

investigating the incident. Id. ¶ 44. For the duration of Moravian College’s investigation, the

individual defendants were directed not to contact Doe. Id. ¶ 47.

         Despite this directive, the individual defendants interacted with Doe on multiple

occasions. Id. ¶¶ 47–49, 51, 95–100. Although Doe informed the Title IX director, Lea Breisch,

about these violations, the individual defendants were never disciplined. See id. ¶¶ 50, 52. To the

contrary, Breisch advised that the defendants had not violated the no contact order and that Doe

should be “more courteous” to them in the future. See id. In fact, on one occasion when an

individual defendant sat behind Doe at a basketball game and laughed at her, 2 Breisch and the

Coordinator of Student Affairs, Greg Meyer, concluded that it was Doe who had violated the no

contact order and issued a formal violation to her personal file. Id. ¶¶ 95–101. 3

         As the Title IX investigation was nearing a conclusion, Breisch and Meyer met with Doe

regarding the upcoming hearing. Id. ¶ 53. At this meeting, Breisch and Meyer “strongly

discourage[ed]” Doe, advising her that the odds for the defendants’ expulsion were unlikely. Id.


2
 Doe’s father, who was with her, asked him to move his seat, but the defendant refused. Id. ¶ 98. Following the
game, there was a verbal confrontation between Doe’s father and the defendant. Id. ¶ 100.
3
  When Doe decided to withdraw from Moravian, she requested that this violation be sealed or expunged from her
record. Id. ¶ 102. Meyer—allegedly with the intent to harm Doe—refused the request. Id. As a result, Doe had to
later explain to an admissions counselor the circumstances of her assault. Id. ¶ 103. Then, more than a year later,
Meyer reached out to Doe and informed her she was eligible to have the violation sealed or expunged. Id. ¶ 105. But
to do so, she would have had to admit to the violation, express remorse, and relive the circumstances of the assault.
Id.


                                                         3
           Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 4 of 11




¶ 54. Based on these discussions, Doe became “disillusioned with the process” and decided to

withdraw her Title IX complaint and transfer to a different college. Id. ¶ 55. No disciplinary

action was ever taken against the individual defendants.

    II.      STANDARD OF REVIEW

          A complaint may be dismissed for failing to “state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the complaint must contain

factual allegations that sufficiently “state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). Facial plausibility means that when accepting the complaint’s factual allegations as true

and in the light most favorable to the plaintiff, a “reasonable inference” may be drawn that “the

defendant is liable for the misconduct alleged.” See id.

          At the motion to dismiss stage, the issue is not whether the plaintiff will prevail in the end

but whether the complaint rises to the level that is “sufficient to cross the federal court’s

threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). The Third Circuit has set forth a three-

step framework for determining the sufficiency of a complaint. Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). First, the court should take “note of the elements a plaintiff

must plead to state a claim.’” Id. (quoting Iqbal, 556 U.S. at 678–79). Second, the court must

“identify allegations that, ‘because they are no more than conclusions, are not entitled to the

assumption of truth.’” Id. (quoting Iqbal, 556 U.S. at 678–79); see also Iqbal 556 U.S. at 678

(explaining that courts need not accept as true legal conclusions or conclusory statements

unsupported by the facts). Third, “where there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an




                                                    4
            Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 5 of 11




entitlement for relief.” Santiago, 629 F.3d at 130 (quoting Iqbal, 556 U.S. at 678–79). 4 A court

must “draw on its judicial experience and common sense” to make this context-specific

determination. Iqbal, 556 U.S. at 686.

    III.      DISCUSSION

           Moravian College contends that the amended complaint lacks sufficient factual

allegations to sustain any claim against it. See ECF No. 8. After careful review, the Court

concludes that Doe’s Title IX and intentional infliction of emotional distress claims may

proceed, but that her negligence claim will be dismissed without prejudice. As such, Moravian

College’s motion will be granted in part and denied in part.

           A. Title IX Violations

           Moravian first addresses the claims that it violated Title IX in relation to the assault on

Doe. ECF No. 8-2, at 8–9.

           Title IX provides that “[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. §1681(a).

Pursuant to Title IX, a funding recipient may be liable for a student sexually harassing another

student where the recipient is “deliberately indifferent to sexual harassment, of which they have

actual knowledge, that is so severe, pervasive, and objectively offensive that it can be said to

deprive the victims of access to the educational opportunities or benefits provided by the

school.” Davis ex rel. LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 650 (1999).

Deliberate indifference occurs when “the recipient’s response to the harassment or lack thereof is

clearly unreasonable in light of the known circumstances.” Id. at 648. If the recipient is not the


4
 When deciding a motion to dismiss, courts generally can only consider the allegations contained in the complaint,
any attached exhibits, and matters of public record. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).


                                                         5
         Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 6 of 11




one who directly engages in the harassment, then it is not liable for damages “unless its

deliberate indifference ‘subject[s]’ its students to harassment.” Id. at 644 (alteration in original).

In other words, “the deliberate indifference must, at a minimum, ‘cause [students] to undergo’

harassment or ‘make them liable or vulnerable’ to it.” Id. at 645 (alteration in original).

       Doe presents three theories of Title IX liability against Moravian College: a general

deliberate indifference claim; a deliberate indifference claim based on its post-assault actions;

and a deliberate indifference claim based on its pre-assault actions. See ECF No. 4, ¶¶ 56–91.

Moravian College alleges that Doe has failed “to identify any factual basis for her assertion of

liability under Title IX.” ECF No. 8-2, at 9. However, Moravian College does not engage in any

meaningful analysis or discussion of the facts contained throughout the amended complaint. It

relies almost entirely on the conclusory statement that Doe “fail[s] to properly assert a claim

under Title IX,” see ECF No. 8-2, at 9, completely ignoring the myriad of relevant allegations

that Doe has pleaded. For example, Doe alleges that despite knowing about the details of the

assault and subsequent sharing of video from that night, Moravian College never disciplined the

individual defendants, suggested she be “more considerate” of her assailants, and discouraged

her from proceeding with the Title IX hearing. See ECF No. 4, ¶¶ 44–54.

       The Court reminds defense counsel that it is the defendant who “bears the burden of

showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir.

2005); see also McCowan v. City of Phila., No. 19-cv-3326, 2021 WL 84013, at *22 (E.D. Pa.

Jan. 11, 2021) (finding defendants did not carry their burden, as they only stated in “a conclusory

fashion,” without discussing the factual allegations in the complaint, that plaintiffs had failed to




                                                   6
          Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 7 of 11




state a claim). Moravian College has not met its burden here, and the Court, for that reason, will

deny the motion to dismiss the Title IX claims. 5

         B. Intentional Infliction of Emotional Distress

         Moravian College next challenges the sufficiency of the intentional infliction of

emotional distress claim against it. ECF No. 8-2, 10–11.

         To state a claim for intentional infliction of emotional distress under Pennsylvania law,

the plaintiff must allege facts that establish that (1) the defendant’s conduct was “extreme and

outrageous,” (2) it was “intentional or reckless,” (3) it caused emotional distress, and (4) the

emotional distress was severe. 6 Chuy v. Phila. Eagles Football Club, 595 F.2d 1265, 1273 (3d

Cir. 1979) (en banc); see also Taylor v. Albert Einstein Med. Ctr., 754 A.2d 650, 652 (Pa. 2000)

(“One who by extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress to another is subject to liability for such emotional distress, and if bodily harm

to the other results from it, for such bodily harm.” (quoting RESTATEMENT (SECOND) OF TORTS §

46(1))). Conduct rises to the “extreme and outrageous” level if it is “so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized society.” Hoy v. Angelone, 720 A.2d 745, 754 (Pa.

1998) (quoting Buczek v. First Nat’l Bank of Mifflintown, 531 A.2d 1122, 1125 (Pa. 1987)); see

also Kazatsky v. King David Mem’l Park, Inc., 527 A.2d 988, 991 (Pa. 1987) (quoting

RESTATEMENT (SECOND) OF TORTS § 46 cmt. d).




5
 The general Title IX claim will be dismissed as it appears to be duplicative of the other theories. Moreover, Doe’s
brief only addresses the pre-assault and post-assault claims.
6
 Pennsylvania courts also require a showing of “some type of resulting physical harm due to the defendant’s
outrageous conduct.” See Reedy v. Evanson, 615 F.3d 197, 231 (3d Cir. 2010) (quoting Swisher v. Pitz, 868 A.2d
1228, 1230 (Pa. Super. 2005)) (quotation marks omitted).


                                                          7
         Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 8 of 11




       “Intentional” conduct involves “‘knowledge on the part of the actor that severe emotional

distress is substantially certain to be produced by his conduct.’” Hoffman v. Mem’l Osteopathic

Hosp., 492 A.2d 1382, 1386 (Pa. Super. 1985) (emphasis in original) (quoting Forster v.

Manchester, 189 A.2d 147, 151 (Pa. 1963)); see also Bryan v. Erie Cnty. Off. of Child. & Youth,

861 F. Supp. 2d 553, 586 (W.D. Pa. 2012) (quoting Hoffman, 492 A.2d at 1386). “Reckless”

conduct, on the other hand, is when the actor knows or has reason to know of “facts which would

lead a reasonable man to realize, not only that his conduct creates an unreasonable risk of

physical harm to another, but also that such risk is substantially greater than that which is

necessary to make his conduct negligent.” RESTATEMENT (SECOND) OF TORTS § 500; see also

Jordan v. City of Phila., 66 F. Supp. 2d 638 (E.D. Pa. 1999) (citing to RESTATEMENT (SECOND)

OF TORTS   § 500).

       At this preliminary stage, courts consider the specific factual allegations to determine

whether an intentional infliction of emotional distress claim may proceed based on a school’s

response to sexual harassment or assault. Compare M.S. ex rel. N.S. v. Twin Valley Sch. Dist.,

No. 15-cv-5733, 2016 WL 11698061, at *8 (E.D. Pa. June 14, 2016) (granting motion to dismiss

IIED claim against school district employee for failing to investigate claims of a student’s sexual

misconduct because the employee’s alleged inaction was “negligent” not “extreme or

outrageous” nor was it done with the intent to cause the plaintiff to continue to suffer harm), with

MGJ v. Sch. Dist. of Phila., No. 17-cv-318, 2017 WL 2277276, at *16 (E.D. Pa. May 25, 2017)

(denying motion to dismiss IIED claim against organization that contracted with school district

to provide support staff because it allegedly knew about plaintiff’s “disabilities rendering her

more susceptible to elopement and [it’s] deliberate attempts to conceal known acts of sexually




                                                  8
         Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 9 of 11




inappropriate behavior—by the assailant and other students—despite being responsible for

providing therapeutic support services to [plaintiff]”).

       Here, assuming the factual allegations in the light most favorable to Doe, the Court finds

that Moravian College’s alleged conduct rises to the level of intentional infliction of emotional

distress. The factual allegations contained in the amended complaint are disconcerting to say the

least. After learning that two of its students raped another student, and electronically sent videos

of the assault to others, Moravian College ultimately took no disciplinary action. During the

subsequent Title IX investigation, the individual defendants repeatedly violated the no contact

order, without any consequence. Moravian College responded to the violations by instructing

Doe to be more considerate of her attackers. And on one occasion, after Doe reported yet another

violation, Moravian College reprimanded her, issuing a formal violation in her file that the

school refused to seal or expunge. Finally, toward the end of the Title IX investigation, Moravian

College discouraged Doe from proceeding with the process. She ultimately withdrew and

transferred to a different college. Based on these allegations, the Court concludes that Doe has

sufficiently alleged outrageous conduct, on the part of Moravian College, that intentionally or

recklessly caused serious emotional distress.

       C. Negligence

       Finally, Moravian College argues that the negligence claim against it must be dismissed.

       The elements of negligence, under Pennsylvania law, are that (1) the defendant owed the

plaintiff a duty of care, (2) that duty was breached, (3) the breach resulted in the plaintiff’s

injuries, and (4) the plaintiff suffered an actual loss or damages. Collins v. Phila. Suburban

Development Corp., 179 A.3d 69, 73 (Pa. Super. 2018) (citing to Merlini ex rel. Merlini v.

Gallitzin Water Authority, 980 A.2d 502, 506 (Pa. 2009)). A landlord generally owes no duty to




                                                   9
          Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 10 of 11




protect its tenants from the criminal conduct of other parties. Feld v. Merriam, 485 A.2d 742,

747 (Pa. 1984). However, an exception to this rule is recognized where the landlord establishes a

program of security, the tenants reasonably rely upon it, and the landlord negligently carries out

the program. Id. Importantly, though, “a tenant may not expect more than is offered.” Id.

         Here, the amended complaint fails to identify any program of security, 7 let alone one that

was negligently operated. Rather, Doe, in her response in opposition to the motion to dismiss,

invites the Court to “assume that Moravian in fact had established a program of security in effect

on campus when and where [she] was raped.” ECF No. 10-7, at 11. Such a conclusory statement

is not sufficient to adequately state a claim for negligence based on inadequate security.

         Moreover, Doe’s reliance on the business invitee theory to hold Moravian College liable

for negligence is unavailing. Doe contends that Moravian College, as a landowner who holds the

property open to the public for business purposes, owes a duty to Doe for failing to exercise

reasonable care in either discovering that criminal acts are likely to be done or failing to give a

warning or otherwise protect her. ECF No. 10-17, 12–14 (citing to section 344 of the

RESTATEMENT (SECOND) OF TORTS). But, in Feld v. Merriam, the Pennsylvania Supreme Court

rejected this theory in the context of criminal conduct in apartment buildings. See 485 A.2d at

745–46. The court reasoned that even in the common areas of an apartment complex, the general

public is not “expected or invited to gather there for other purposes than to visit tenants.” Id. at

745. It is not open to the public such that the landowner “profits from the very public it invites

[and therefore] must bear what losses that public may create.” Id. As such, the Pennsylvania




7
 “A program of security is not the usual and normal precautions that a reasonable home owner would employ to
protect his property. It is, as in the case before us, an extra precaution, such as personnel specifically charged to
patrol and protect the premises.” Feld, 485 A.2d at 747.


                                                           10
         Case 5:20-cv-00377-JMG Document 45 Filed 03/05/21 Page 11 of 11




Supreme Court declined to extend section 344 to apply in this context, and Doe cannot use it to

hold Moravian College liable here. See id.

   IV.      CONCLUSION

         For the foregoing reasons, Moravian College’s motion to dismiss is GRANTED in part

and DENIED in part. An appropriate order follows.



                                                    BY THE COURT:


                                                    /s/ John M. Gallagher
                                                    JOHN M. GALLAGHER
                                                    United States District Court Judge




                                               11
